UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-1807


In Re:   MICHAEL’S ENTERPRISES OF VIRGINIA, INC.,

                Debtor.

---------------------------------------

MICHAEL’S ENTERPRISES OF VIRGINIA, INC.,

                Plaintiff - Appellant,

           v.

BRANCH BANKING AND TRUST COMPANY,

                Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:14-cv-00829-REP; 14-30611-KRH; 14-03134-KRH)


Submitted:   February 25, 2016             Decided:   April 6, 2016


Before WILKINSON and FLOYD, Circuit Judges, and DAVIS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Lee Robert Arzt, Richmond, Virginia, for Appellant.     Trevor B.
Reid, Stephen E. Scarce, Meredith L. Yoder, PARKER, POLLARD,
WILTON & PEADEN, P.C., Richmond, Virginia, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

        Michael’s Enterprises of Virginia, Inc., appeals from the

district court’s order affirming the bankruptcy court’s order

imposing sanctions upon it, its president/sole shareholder, and

its     attorney        after      determining       that       Michael’s        bankruptcy

petition was filed for an improper purpose.                            We have reviewed

the record and the parties’ arguments on appeal, and we find no

abuse       of     discretion      by   the       bankruptcy      court     in    imposing

sanctions.           See In re Weiss, 111 F.3d 1159, 1169 (4th Cir.

1997).        Accordingly, we affirm for the reasons stated by the

district         court. *    Michael’s    Enters.          of   Va.,    Inc.     v.   Branch

Banking & Trust Co., No. 3:14-cv-00829-REP (E.D. Va. June 19,

2015).        We dispense with oral argument because the facts and

legal       contentions      are    adequately       presented     in     the    materials

before      this     court   and    argument       would    not   aid    the     decisional

process.

                                                                                   AFFIRMED




        *
       In making this determination, we do not rely upon the
bankruptcy court’s analysis as to when a transfer occurred.



                                              3